           Case 3:18-cv-00014-RCJ-WGC Document 126 Filed 02/24/21 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     JODY A. FURNARE,                                )   Case No.: 3:18-CV-00014-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 124)
                                                     )
13
     JAMES DZURENDA, et al.,                         )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 124 1) entered on January 8, 2021, recommending that the Court
19

20   grant Defendants’ motion for summary judgment. No objection to the Report and

21   Recommendation has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                          1
          Case 3:18-cv-00014-RCJ-WGC Document 126 Filed 02/24/21 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 124) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Defendant Robestelli, sued as Robostante, is
 4

 5
     DISMISSED WITHOUT PREJUDICE.

 6          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
 7   No. 103) is GRANTED.
 8
            IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
 9
     accordingly and close the case.
10

11          IT IS SO ORDERED.

12                                              Dated this 24th day of February, 2021.
13

14

15                                              ROBERT C. JONES
16                                              United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28



                                                   2
